Citation Nr: 0619180	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  97-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from August 1954 to August 
1956.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a November 1996 
rating decision by the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the veteran's claim for service connection for sinusitis.  
The Board remanded the claim in May 2000, January 2001, and 
July 2004.  The claim again returns following additional 
development.   

The July 2004 Remand also remanded a claim of entitlement to 
service connection for a fracture, right foot.  By a rating 
decision issued in April 2006, service connection for right 
hind foot varus deformity, claimed as a fracture, right foot, 
was granted.  The veteran has not disagreed with any aspect 
of this grant of service connection, and no issue regarding 
service connection for a fracture of the right foot is before 
the Board on appeal.

In September 1999, the veteran had a videoconference hearing 
before a Veterans Law Judge who is no longer employed with 
the Board.  The veteran was informed of his right to a 
hearing conducted by another Veterans Law Judge.  The veteran 
declined his right to a new hearing.  The veteran has been 
afforded due process.  Appellate review may proceed.  


FINDING OF FACT

The medical evidence establishes that the sinusitis diagnosed 
in service was not chronic and continuous following the 
veteran's service, and that sinusitis which developed in the 
1990s, more than 40 years after the veteran's service 
separation, was the result of an intercurrent squamous 
papilloma which filled the right nares and the right 
maxillary sinus and required surgical removal, and which was 
not related to the veteran's service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for sinusitis.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Following the January 2001 Board Remand which advised the 
veteran of the enactment of the VCAA, the RO issued a March 
2001 letter which advised the veteran of the enactment of the 
VCAA, advised the veteran of the criteria for establishing 
entitlement to service connection, advised the veteran of 
VA's responsibility to obtain records and assist the veteran 
in the development of the claim, advised the veteran that he 
could send in information or evidence, advised him that he 
could submit statements, including statements from other 
people to support his claim, and advised the veteran that it 
was his responsibility to submit relevant evidence or to 
identify such evidence and authorize VA to obtain it for him.  

The Board finds that the March 2001 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated, including following 
the Board's July 2004 Remand, so the notice provided in March 
2001 meets the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Thereafter, the RO issued another notice to the veteran 
regarding the VCAA in October 2001.  In January 2002, the RO 
issued another VCAA notice letter.  This letter, which 
specifically advised the veteran to tell VA of any additional 
evidence he wished to have considered, advised the veteran of 
each element of notice described in Pelegrini.  The claim was 
thereafter readjudicated, including following the Board's 
July 2004 Remand, so the notice provided in January 2002 
meets the requirements set forth in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Several other notices of the provisions of the VCAA were 
provided to the veteran, including letters issued following 
the July 2004 Board Remand.  

The veteran was afforded VA examination.  Private and VA 
clinical records were obtained.  The claim has been Remanded 
by the Board twice, and each of those Board remands has 
clearly advised the veteran of the evidence needed to 
substantiate his claim, as have the numerous rating 
decisions, statement of the case, and supplemental statements 
of the case issued as part of this appeal, in addition to the 
continuing letters issued in VA's continuing attempts to 
comply with the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had nearly 10 years since the claim was initially 
submitted in October 1996 to present evidence and argument to 
support the claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the VCAA notice referred to above does not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error with respect to the claim 
which is denied in this decision because, with respect to 
claims that are denied, the issue of a rating or an effective 
date is moot.

Law and regulations governing a claim for service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In order for a claim to be granted, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  In 
the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  A malignant 
tumor is considered a chronic disorder for which service 
connection may be granted if diagnosed within the one-year 
presumptive period allowed.

Facts and analysis

The veteran's service medical records reflect that in July 
1956, the veteran was treated for sinusitis.  The veteran's 
August 1956 separation examination discloses a diagnosis of 
sinusitis.  The veteran noted, on the portion of the history 
he completed, that his sinus trouble was controlled with 
medications.  This evidence is favorable to the veteran's 
claim, since it shows that he was treated for sinusitis in 
service.

VA outpatient treatment records dated in November 1956, 
records of a 1957 VA hospitalization for a fracture of the 
ulna, the summary of a 1966 VA hospitalization, and October 
1976 VA treatment records are devoid of evidence that the 
veteran complained of sinusitis or any respiratory problem, 
and are devoid of evidence that the veteran was taking 
medications for sinusitis or receiving any treatment for a 
respiratory disorder.  These records are unfavorable to the 
veteran, since they are devoid of evidence that that veteran 
had sinusitis or a nasal mass.

March 1977 VA treatment records disclose that the veteran 
sought treatment for low back pain, but no complaints of or 
findings of sinusitis or any respiratory problem were noted.  
The report of a May 1977 VA examination is likewise devoid of 
any complaints of or reports of treatment for sinusitis.   
This lack of evidence of sinusitis during the first 20 years 
after the veteran's service discharge is persuasive evidence 
that the veteran was not treated for sinusitis or a related 
respiratory disorder chronically or continuously following 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

The veteran's post-service clinical records are devoid of 
evidence of complaints of or treatment for sinusitis until 
March 1997, when the veteran reported that he had chronic 
sinusitis.  In September 1997, the veteran's treating VA 
provider assigned diagnoses of chronic obstructive pulmonary 
disease (COPD) and chronic sinusitis.

At a March 1998 personal hearing, the veteran testified that 
he was treated by VA for his sinus disorder after his service 
discharge.  He testified that, if his complete records were 
obtained, those records would show such treatment.  However, 
the veteran's testimony is essentially unfavorable to his 
claim, because he did not explain why the evidence of record, 
such as the 1977 VA examination, was devoid of any findings 
or complaints of sinusitis or history of post-service 
treatment of sinusitis.  Forshey, supra.

In a 1997 statement, the veteran indicated that he was 
treated for his sinusitis from 1957 to 1967 by a provider who 
was no longer in practice, and later by a "Dr. Atkins."  
The veteran did not provide an authorization for release of 
records from Dr. Atkins.  This statement is essentially 
unfavorable to the veteran's claim, as the veteran did not 
identify a provider who treated him for sinusitis during the 
period from 1967 to the 1990's, did not identify when "Dr. 
Atkins" treated him, and did not explain why authorization 
for records from Dr. Atkins was not provided.  

At his September 1999 videoconference hearing before the 
Board, the veteran testified that Dr. Perry considered his 
sinusitis chronic, but the veteran did not provide testimony 
which identified actual treatment for sinusitis or a provider 
who treated him for sinusitis following service prior to 
obtaining treatment from Dr. Perry.  In January 2006, Dr. 
Perry responded to requests for records of the veteran's 
treatment for sinusitis with a statement indicating that he 
had not treated the veteran for sinusitis.  

This statement from Dr. Perry is unfavorable to the veteran's 
claim, since a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence a disorder treated in service 
did not result in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, since Dr. Perry's statement 
contradicts the veteran's testimony that Dr. Perry treated 
him for sinusitis and considered his sinusitis chronic, this 
casts doubt either on the veteran's credibility or the 
accuracy of his memory as to other treatment for sinusitis.  

In November 1998, the veteran sought treatment for sinus pain 
and drainage.  The veteran provided a history of having sinus 
problems for a long time.  A diagnosis of acute sinusitis was 
assigned, and antibiotic therapy was prescribed.  This 
evidence is weakly favorable to the veteran, since the 
veteran stated he had had sinusitis for a long time, but is 
of little probative value, since neither the provider nor the 
veteran indicated that the veteran's sinusitis was of such 
long standing as to relate back to his service in the 1950s.  

In a March 1999 medical statement, N.D.P., MD, stated that 
the veteran was seen in February 1999 for sinusitis.  A 
clinical impression of sinusitis, chronic, long-standing, 
with acute exacerbation, symptomatic episodes, was assigned.  
Again, this evidence is weakly favorable to the veteran, 
since the provider stated that the veteran's sinusitis was 
chronic and long-standing, but is of little probative value, 
since neither the provider nor the veteran indicated that the 
veteran's sinusitis was of such long standing as to relate 
back to his service in the 1950s.  

April 1999 private records reflect that the veteran was 
referred for further evaluation of nasal obstruction and 
recurrent sinusitis.  At that time, the veteran reported 8 
episodes of sinusitis yearly.  Speculum examination revealed 
a mass in the right nares "filling approximately 100% of the 
nose."  Magnetic resonance imaging (MRI) disclosed a mass in 
the right maxillary sinus inferiorly and posteriorly.  The 
MRI confirmed that the right nasal cavity was completely 
obstructed by a mass which filled the entire right nasal 
cavity.  There was nasal septal deviation to the left, 
thought to be a mass effect from the mass within the right 
nasal cavity.  This evidence is unfavorable to the veteran, 
since the complete obstruction of the right nares by a mass 
suggests that the veteran has a new disorder, a mass, which 
was not present in service.

The May 1999 operative report states that there was "a huge 
mass filling the entire right nose that appeared to come from 
the osteomeatal complex and followed into the ethmoid 
cavity," with "a similar mass" present within the 
maxillary sinus.  The veteran underwent excision of multiple 
inflammatory polyps and multiple squamous papillomas, 
including right endoscopic total ethmoidectomy and maxillary 
antrostomy, septoplasty, right frontal sinus trepination, and 
left submucous resection (SMR) of the inferior turbinates.  
This evidence is, again, unfavorable to the veteran, because 
it shows that he has a disorder of the sinuses, a mass, which 
was not noted during the first 40 years following the 
veteran's service discharge.

Treatment records thereafter reflect that the veteran 
continues to seek treatment for episodes of sinus congestion 
and cough, among other symptoms.  This evidence is neither 
favorable nor unfavorable to the claim.

On VA examination in May 2005, the examiner, after reviewing 
the claims file, service medical records, and the veteran's 
post-service treatment, including the records relating to 
surgical removal of a squamous papilloma from the right 
maxillary sinus in May 1999, concluded that the veteran has a 
current chronic sinusitis which is secondary to the 
septoplasty and SMR of the turbinates performed in 1999.  The 
examiner also concluded that the veteran had pansinusitis, 
which was most likely secondary to the squamous papilloma and 
to the deviated nasal septum, which had occurred 
spontaneously as a result of the papilloma.  The examiner 
provided a specific opinion that it was not likely that the 
veteran's current disorders were related to the sinusitis 
diagnosed in service.  

The May 2005 VA medical opinion is strongly unfavorable to 
the veteran's claim, as that opinion reflects that the 
examiner reviewed the veteran's service medical records, 
reviewed the post-service medical records, and reviewed the 
records of May 1999 surgery and treatment leading up to that 
surgery.  The examiner concluded that the mass which was 
removed in May 1999 was the cause of the recurrence of the 
veteran's sinusitis, and that it was unlikely that the 
sinusitis caused by the mass was related to the sinusitis 
diagnosed in service.  Because this opinion is based on a 
review of the veteran's entire clinical history, and because 
the examiner has explained the rationale for his conclusions, 
and because the examiner's discussion is consistent with and 
reconciles the clinical evidence of record, the Board finds 
this opinion quite persuasive.  

In this case, the mass obstructing the veteran's right nares 
and right maxillary sinus was removed before it could become 
malignant, so it is not a tumor to which a presumption of 
service connection could apply.  In any event, there is no 
evidence that the tumor, which was not diagnosed until 1999, 
was present within one year after the veteran's service 
discharge in 1956.  No presumption of service connection 
authorizes a grant of service connection in this case.

After consideration of the weight of the favorable evidence 
in comparison to the weight and persuasiveness of the 
unfavorable evidence, the Board concludes that the 
preponderance of the evidence is against the claim.  

The veteran argues, through a statement submitted by his 
representative in April 2006, that VA treatment records dated 
in December 1993 disclose sinusitis.  That record discloses 
that the veteran had "sinus tach," and "[illegible] 
sinus."  This notation appears to be reference to sinus 
tachycardia, since the complete treatment note reflects that 
an EKG was ordered and a diagnosis of cardiac abnormality was 
assigned.  No diagnosis of sinusitis was assigned; there is 
no discussion of the respiratory system in the note, and 
there is no evidence that any medication used to treat a 
respiratory disorder or sinusitis was prescribed.  The Board 
concludes that the veteran's lay interpretation of this note 
is incorrect.  

In any event, this note is devoid of evidence that the 
veteran continued to manifest sinusitis continuously and 
chronically following his service prior to diagnosis of a 
mass obstructing the right nares and filling certain sinus 
cavities.  Since more than 30 years had elapsed following the 
veteran's service discharge at the time of the 1993 treatment 
note, this treatment note, even accepting it as disclosing 
treatment of sinusitis, does not tend to show that the 
veteran had sinusitis chronically and continuously following 
his service.  Thus, this evidence does not support the 
veteran's claim for service connection for sinusitis and does 
not swing the preponderance of the evidence to favor the 
claim or even to equipoise.

The veteran also argues that the VA examiner "either did not 
do a thorough review of the . . . claims folder or chose to 
ignore" the medical evidence that the veteran had sinusitis 
in service.  The Board disagrees with this characterization 
of the examination report.  The examiner discussed the fact 
that the veteran reported that he was treated for sinusitis 
in service and that the service medical records confirmed 
that report.  The examiner explained that the veteran's 
current chronic sinusitis and pansinusitis was the result of 
a mass diagnosed in 1999 and the surgical treatment of that 
mass, which required removal.  

The examiner made a medical judgment, based on the date that 
a mass was found to be entirely obstructing the veteran's 
right nostril, and the size of that mass, and the treatment 
for that mass.  The examination report reflects that the 
examiner made a medical judgment, after review of all the 
relevant facts, that the veteran's current sinusitis and 
pansinusitis were related to the tumor that was removed and 
not to the sinusitis the veteran had been treated for in 
service.   

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  In this case, the physician's 
discussion of the basis of his opinion is consistent with the 
clinical evidence of record, which is devoid of any evidence 
that the veteran was treated for sinusitis during the first 
30 to 40 years after his service discharge, and which 
reflects that no obstruction of the nares was noted by any 
provider during the first 30 to 40 years after the veteran's 
service discharge.  

The physician's May 2005 opinion is well-supported by the 
clinical evidence which describes the mass removed in 1999, 
with the provider who treated the veteran surgically simply 
describing that mass as "huge."  The Board has considered 
the veteran's argument that the examiner did not consider the 
evidence that the veteran had sinusitis in service.  
Nevertheless, the Board concludes that the weight and 
persuasive value of the 2005 VA opinion places the 
preponderance of the evidence against the claim.

Since the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the claim, and the claim must be denied.


ORDER

The claim of entitlement to service connection for sinusitis 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


